                Case 1:18-cr-03475-WJ Document 44 Filed 12/27/19 Page 1 of 2



                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEW MEXICO
 UNITED STATES OF AMERICA,                       )
                                                 )
                    Plaintiff,                   )
                                                 )    CRIMINAL NO. 18-03475-WJ
           v.                                    )
                                                 )
 ROBERT DUNSWORTH,                               )
                                                 )
                    Defendant.                   )

      UNITED STATES’ SECOND UNOPPOSED MOTION FOR EXTENSION
  OF TIME TO RESPOND TO DEFENDANT’S MOTION TO SUPPRESS EVIDENCE

       The United States of America, by and through its attorney, Thomas A. Outler, Special

Assistant United States Attorney, respectfully moves this Court for an extension of time, until

January 9, 2020, to respond to Defendant’s Motion to Suppress Evidence (Doc. 39.). As grounds

therefore, the United States provides the following:

       1.          On October 23, 2018, Defendant was indicted and arrested for a violation of 18

U.S.C. § 922(g)(1) and 18 U.S.C. § 924(a)(2): Felon in Possession of a Firearm and

Ammunition.

       2.          On January 7, 2019, Defendant was arraigned on the indictment, and was ordered

to remain in the custody of the United States Marshals Service pending trial.

       3.          On December 2, 2019, Defendant filed his Motion to Suppress Evidence. See

Doc. 39.

       4.          During the original and extended response time the undersigned counsel has had

numerous court settings and has been preparing a response brief for the Tenth Circuit, all of

which have prevented counsel from having adequate time to prepare a response brief.
            Case 1:18-cr-03475-WJ Document 44 Filed 12/27/19 Page 2 of 2



Additionally, during the last week, counsel has been ill and out of the office. The requested

extension will not impact any case deadlines.

       5.      Counsel for Defendant does not oppose the extension of time for filing the United

States’ response.

       6.      The parties agree that the needs of justice that would be served by granting the

requested extension outweigh the best interest of the public and the defendant in a speedy trial

pursuant to 18 U.S.C. § 3161(h)(7)(A).

       WHEREFORE, the United States respectfully requests that this Court grant an extension

of time, from the current response deadline of December 16, 2019, until January 9, 2020, for the

filing of its response to Defendant’s motion.

                                                     Respectfully submitted,

                                                     JOHN C. ANDERSON
                                                     United States Attorney

                                                     /s/Thomas A. Outler
                                                     Thomas A. Outler
                                                     Special Assistant United States Attorney
                                                     P.O. Box 607
                                                     Albuquerque, New Mexico 87103
                                                     (505) 346-7274

I hereby certify that on the 27th day of
December, 2019, I filed the foregoing using CM/ECF,
which caused the following parties or counsel to
be served by electronic means, as more fully reflected
on the Notice of Electronic filing:

       Ms. Irma Rivas
       Attorney for Defendant
       Irma_Rivas@fd.org


/s/ Thomas A. Outler
Thomas A. Outler
Assistant United States Attorney

                                                 2
